DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 4/29/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 4/29/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 USC 102 and 35 USC 103 have been fully considered and are persuasive, based on applicant’s claimed amendments. Wherein, it is the applicant’s claimed amendments that have clarified the claimed limitations, and provided a distinction over the currently cited prior art rejection. The Examiner notes, it is not the argument of the previously claimed limitations with respect to the previous wording of the claims that prompt the new rejection. It is the actual newly filed claimed limitations, that remove the necessity of the previous rejection and provide a clear path towards examination, thus rendering the 
Claim Objections
Claim 18 is objected to because of the following informalities:  In claim 18 lines 4 and 5, “semantical meaning” has not been modified as seen in the similar claims (see claim 11). The Examiner notes, the amendments to the other claims indicating the correction, “semantical meaning” to - -meaning- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, US 2017/0154258) in view of Ratna et al. (Ratna, Automatic Essay Grading System for Japanese Language Examination Using Winnowing Algorithm) and further in view of Jones et al. (Jones, Experiments in Japanese Text Retrieval and Routing using the NEAT system).
As per claim 1, Liu teaches a computer implemented method for contextual interpretation of a Japanese word, the method being executed by one or more processors and comprising: 
receiving a first set of Japanese characters representing Japanese words within a first document (paragraph [0062-0065, 0084]-his input as a set of Japanese characters, and transliteration task, see Fig. 4, as an example of input Japanese characters and output of alphabetical letters, see his extracted training data, test sets, as documents comprising Japanese characters); 

processing the first set of Japanese characters by the neural network through a plurality of learning layers that process the first set of Japanese characters in an order of the first set of Japanese characters and in a reverse order to determine meanings of each Japanese character in the first set of Japanese characters (ibid-see above bi-directional discussion, his left to right and right to left processing of the input characters, in order to determine contextual based output of transliterated input); 
outputting a first representation of at least one character of the first set of Japanese characters, the first representation comprising a set of Latin-based letters representing a Japanese word, wherein the first representation corresponds to a meaning of the at least one Japanese character within the first set of characters (ibid-see above transliteration discussion, Fig. 4, as the output, 
[selectively matching the first document to a second document at least partially based on the first representation].
Liu lacks explicitly teaching that which Ratna teaches selectively matching the first document to a second document at least partially based on the first representation (pages 1 and 2, section II, A-F, emphasis on section A and F, his conversion to romaji, and subsequent matching of the first document to a second document based on the first representation, in the Latin-based letters form).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Ratna to combine the prior art element of using a bi-directional neural network to select optimum transliteration of a Japanese characters as taught by Liu with the similarity of a first and second document by selectively matching the documents using a similarity measurement as taught by Ratna as each element performs the same function as it does separately, as the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing an accurate method of Japanese document similarity measurement which incorporates the comparison of the data after transformation into Romaji, thus increasing the accuracy of similarity determination, wherein Romaji is also deemed efficient in similar information extraction and retrieval (ibid-Ratna, see also abstract, see also Jones, page 197-200 sections and 2-5, his conversion of Japanese to Romaji, indexing and matching of documents and retrieval thereof).
As per claim 2, Liu further makes obvious the method of claim 1, wherein the first set of Japanese characters is provided in a word writing order (ibid-see claim 1 his input, and Fig. 4, input as the word writing order). 
As per claim 3, Liu further makes obvious the method of claim 1, wherein a Japanese character of the first set of Japanese characters is interpreted within the neural network based on context provided by a subsequent Japanese character within the order of the first set and a previous Japanese character of the Japanese character within the order of the first set (ibid-see paragraphs [0062-0071]-his bi-directional learning, based on character left to right order as fed into the learner, thus the subsequent and previous character). 
claims 4, 12 and 17, Liu further makes obvious the method of claim 1, wherein processing the received first set of Japanese characters at the neural network comprises: 
processing, at a first learning layer of the plurality of layers, the first set of Japanese characters in the order to determine a first set of character interpretations (ibid-see claim 2, bi-directional learner, paragraphs [0062-0071); 
processing, at a second learning layer of the plurality of layers, the first set of Japanese characters in the reverse order to determine a second set of character interpretations (ibid-his forward and backward, left to right and right to left directional layers of his learner, Figs. 5 and 6); 
concatenating a first interpretation of the first set of character interpretations and a first interpretation of the second set of character interpretations, both corresponding to a same Japanese character of the received first set (paragraphs [0015, 0062-0071]-see his sequence concatenation for each of the source sequences, in each direction as the interpretations); 
inputting a set of concatenated interpretations from the first set of character interpretations and the second set of character interpretations to a third learning layer of the neural network to determine meanings of characters of the set based on the bi-directional context interpretation associated with the 
determining meanings of the characters of the set based on evaluation of the set of concatenated interpretations (ibid-see claim 1, semantic information and presented and determined and output, Fig. 6-his target output, see also Fig. 4 output). 
As per claim 5, Liu further makes obvious the method of claim 4, wherein a first interpretation of the at least one character within the first set of character interpretations is associated with a first Japanese syllabary, and a second interpretation of the at least one character within the second set of character interpretations is associated with a second Japanese syllabary, wherein the first and second interpretations have a different meaning (ibid, Fig. 4 paragraph [0084]-his output, gloss and reference having different meanings, and corresponding context based analysis, outputting a plurality of alphabetical characters based on the Japanese syllabary in transliteration). 
claim 6, Liu further makes obvious the method of claim 5, further comprising: determining the first interpretation of the at least one character to be the meaning of the character during processing the received first set of Japanese characters at the neural network based on the bi-directional context interpretation (ibid-see paragraphs [0062-0071]-his hypothesis and best scoring character interpretation as the semantic output based on the bi-directional context and output); and 
outputting a Latin alphabet representation of the first interpretation of the at least one character (ibid-see Fig. 4, output). 
As per claim 7, Liu further makes obvious the method of claim 1, further comprising: determining a Japanese syllabary from a plurality of Japanese syllabaries to be associated with the first set of Japanese characters based on the bi-directional context interpretation of the first set within the neural network (ibid-see paragraphs [0062-0071, 0084]-his Japanese katakana, transliteration, thus a plurality of Japanese syllabaries associated with the first characters, and based on the bi-directional context interpretation, a determined syllabary and thus from the scored selection, mapping the highest scoring syllabary to the output alphabetical character). 
claim 10, claim 10 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale under Liu in view of Ratna in view of Jones, wherein the a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations computer readable medium is deemed to embody the method, such that Liu teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for contextual interpretation of a Japanese word, the operations comprising (paragraphs [0117-0119]-see corresponding CPU, processor, instructions discussion, Liu): receiving a first set of Japanese characters representing Japanese words within a first document (ibid-see claim 1, corresponding and similar limitation); inputting the first set of Japanese characters to a neural network trained to process Japanese characters based on bi-directional context interpretation (ibid); processing the first set of Japanese characters by the neural network through a plurality of learning layers that process the first set of Japanese characters in an order of the first set of Japanese characters and in a reverse order to determine meanings of each 
As per claims 11 and 16, Liu further makes obvious the computer-readable storage medium of claim 10, wherein the first set of Japanese characters is provided in a word writing order, and wherein a Japanese character of the first set of Japanese characters is interpreted within the neural network based on context provided by a subsequent Japanese character within the order of the first set and a previous Japanese character of the character within the order of the first set (see claims 2 and 3, corresponding and similar limitations).
As per claims 13 and 18, Liu further makes obvious the computer-readable storage medium of claim 12, further comprising instructions, which when executed causes the one or more processors to perform operations comprising: determining the first interpretation of the at least one character to be the meaning of the character during processing the received first set of Japanese 
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, over Liu in view of Ratna in view of Jones, wherein the system is deemed to embody the method, such that Liu makes obvious a system, comprising: 
a computing device (Liu, paragraphs [0117-0119]-see corresponding CPU, processor, instructions discussion); and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, .
Claims 8, 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ratna in view of Jones, as applied to claim 1 above, and further in view of Bellegarda et al. (Bellegarda, US 2018/0322112).
As per claims 8 and 19, Liu makes obvious the method of claim 1, but lacks explicitly teaching that which Bellegarda teaches wherein the at least one character of the first set is in a first [Japanese] syllabary and is equivalent to one or more different characters from a different [Japanese] syllabary when an alphabet representation of the character and the different character are the same (paragraph [0003, 0185, 0186]-his Chinese Hanzi syllabaries, characters equivalent to different characters of different syllabaries, yet the alphabetic representation of the character and different character are the same). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Bellegarda to combine the prior art element of using a bi-directional neural network to select optimum transliteration of a Japanese characters as taught by Liu with the multiple syllabaries and same alphabetical KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing a character to word inventory mapping characters to alphabetical representations accommodating the ambiguous phonetic pronunciations for the input characters (ibid-Bellegarda).
 As per claims 9 and 20, Liu with Ratna with Jones with Bellegarda make obvious the method of claim 8, further comprising: 
receiving a second set of Japanese characters representing Japanese words (ibid-see claim 1, input discussion, Fig. 4 input, and paragraph [0007]-his multiple inputs, each comprising a first set and second set of characters); 
inputting the second set of Japanese characters into the neural network to be processed based on the plurality of learning layers to determine bi-directional context interpretation of the Japanese characters of the second set (ibid-see claim 1, bi-directional learner discussion); outputting a second set of alphabet representations corresponding to the second set of Japanese characters, wherein the second set is determined to be associated with a second Japanese syllabary different from the first Japanese syllabary (ibid-see claim 1, corresponding and 
comparing a first set of alphabet representations and the second set of alphabet representations, wherein the first set of alphabet representations are output for the first set of Japanese characters based on processing by the neural network (ibid-both hypotheses are compared, an alphabetical representation is output, see Fig. 4, and his corresponding estimated output, as taught); 
and based on the comparing, determining that one or more Japanese characters of the first set has the same meaning as one or more different Japanese characters from the second set based on the first Japanese character being equivalent to the different Japanese character (ibid-see his fig. 4, same alphabetical character and different characters, having a same meaning in the input). 
As per claim 14, Liu with Ratna with Jones Bellegarda makes obvious the computer-readable storage medium of claim 10, further comprising instructions, which when executed causes the one or more processors to perform operations comprising: receiving a second set of Japanese characters representing Japanese words (ibid, see claim 9, corresponding and similar limitation); inputting the second set of Japanese characters into the neural network to be processed based .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
7/29/21